DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “transmitting unit”, “receiving unit” in claims 1-15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2022/0004739 to Vaello Panos et al.

In regards to claims 1, 5 and 14-15, Vaello Panos discloses and shows in Figures 1-4, a method for optical distance measurement, wherein the method comprises a creation of at least one frame, wherein a frame is to be understood as a single image (par. 2, 15, 31), 
wherein 3D information of at least one subregion of a measuring region is determined as part of the frame, wherein the method comprises the splitting of a time budget for creating the frame between a first phase for assessing at least one region of interest, and a second phase for determining 3D information from the at least one region of interest (par. 2, 15, 23, 25-27), 
wherein the method comprises the performance of the first phase, wherein a plurality of measuring pulses is emitted by means of a transmitting unit (110), and reflected measuring pulses are received by a receiving unit (104) as part of the first phase (par. 25-27, 31, 33), 
wherein 2D information of the measuring region is determined as part of the first phase, wherein the 2D information is to be understood as a 2D intensity image of the measuring region, wherein 3D information of the measuring region and thus times-of-flight of the measuring pulses of the first phase are not determined as part of the first phase, wherein at least one region of interest is assessed from the 2D information, wherein the region of interest is a subregion of the measuring region (par. 2, 6, 15, 23, 31, 33), 
wherein the method comprises the performance of the second phase, wherein a plurality of measuring pulses is emitted by means of a transmitting unit (110), and reflected measuring pulses are received by the receiving unit (104) as part of the second phase, wherein 3D information of the at least one region of interest is determined as part of the second phase (par. 15, 23, 25-27, 31, 33);
[claim 5] wherein the method uses only one transmitting unit (110), wherein the method uses the transmitting unit by means of time multiplexing for the first phase and for the second phase (par. 12, 25-27).
 [claims 14 and 15] a computer program product, which comprises a computer- readable storage device, on which a program is stored, which, after it was loaded into a memory of the a computer, makes it possible for the computer to carry out a method. 

As discussed above Vaello Panos discloses a three-dimensional imaging system that utilizes an intensity image mode and a depth image mode, wherein a control unit (118) and various processing circuitry determine a light source modulation, timing and synchronization with the various system components (par. 1, 6, 9, 12, 27, 31, 42, 45).  
Vaello Panos differs from the limitations in that it does not explicitly disclose the method wherein the portion of the time budget for the first phase is maximally 50 percent of the portion of the second phase; and [claim 6] wherein compared to the first phase, measuring pulses with a higher intensity and/or larger pulse length and/or higher pulse rate are emitted in the second phase; [claim 7] as part of the first phase, the method uses at least one randomized illuminating sequence to emit the measuring pulses, and the 2D information of the measuring region is determined by means of reconstruction.  
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Vaello Panos to include the image timing and pulse modulation discussed above for the advantage of providing an accurate and efficient imaging system configuration, with a reasonable expectation of success. 

Claim(s) 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaello Panos and further in view of US Publication 2014/0159925 to Mimeault et al.

In regards to claims 2-3, Vaello Panos differs from the limitations in that it is silent to the method, [claim 2] wherein the method comprises the creation of several frames, wherein the method uses only a first transmitting unit for the first phase of all frames, and only a second transmitting unit for the second phase of all frames;  
[claim 3] the method comprises the creation of several frames, the method alternately uses a first transmitting unit and a second transmitting unit for different frames for the first phase and the second phase;  
[claim 4] wherein the first phase takes place parallel in time to the second phase, wherein measuring pulses of at least one phase are encoded in order to differentiate the measuring pulses of the first phase and the measuring pulses of the second phase;
[claim 13] wherein the device comprises a transmitting unit for emitting measuring pulses for the first phase, and a transmitting unit for emitting measuring pulses for the second phase, and wherein the device comprises a receiving unit for receiving reflected measuring pulses of the first phase and of the second phase.  
 However, Mimeault teaches and shows in Figure 1, a three-dimensional imaging system wherein a 3D optical emitter (12) and a 2D optical emitter (18) are utilized to obtain a plurality of frames of data from a region of interest, wherein each emitter can have different pulse characteristics (par. 84, 90-91). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Vaello Panos to include the plurality of transmitting units discussed above for the advantage of providing an accurate and efficient imaging system configuration, with a reasonable expectation of success. 

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaello Panos and further in view of US Publication 2019/0188541 to Wang et al.
In regards to claim 8, Vaello Panos differs from the limitations in that it is silent to the method wherein as part of the first phase, the method uses at least one neural network to determine the at least one region of interest.
However, Wang teaches and shows in Figure 1, a three-dimensional imaging system that utilizes a 3D convolutional neural network and a 2D convolutional neural network (abstract; par. 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Vaello Panos to include the neural network discussed above for the advantage of providing an accurate and efficient imaging system configuration, with a reasonable expectation of success.   

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vaello Panos and further in view of US Publication 2019/0180453 to Silva et al.

In regards to claims 9-12, Vaello Panos discloses a three-dimensional imaging system wherein the receiving unit (110) comprises a plurality of receiving elements (par. 25).
Vaello Panos differs from the limitations in that it is silent to the method wherein: [claim 9] as part of the second phase, receiving elements with regard to at least one region of interest, and receiving elements with regard to at least one subregion of the measuring region located outside of the at least one region of interest, are evaluated, wherein with regard to the region of interest, more receiving elements are evaluated simultaneously as part of the evaluation compared to in the subregion of the measuring region located outside of the at least one region of interest, and/or wherein with regard to the region of interest, receiving elements are evaluated in a less combined manner as part of the evaluation compared to the subregion of the measuring region located outside of the at least one region of interest;  
[claim 10] wherein times-of-flight of received measuring pulses are determined and are entered in a histogram as part of the evaluation, wherein times-of-flight of receiving elements with regard to at least one region of interest are entered in histograms in a less combined manner compared to times-of-flight of receiving elements of a subregion of the measuring region located outside of the at least one region of interest;  
[claim 11] wherein different regions of interests are classified as being varied in relevance;
[claim 12] wherein more receiving elements are evaluated simultaneously compared to a region of interest of less relevance as part of the evaluation of a more relevant region of interest, and/or wherein receiving elements are evaluated in a less combined manner compared to a less relevant region of interest as part of the evaluation of a more relevant region of interest.  
However, Silva teaches and shows in Figures 1-2, a three-dimensional imaging system, wherein a 3-D sensor (10) is utilized to image a detection zone (12) and wherein a smaller “volume of interest” of the detection zone may be labeled as containing an object of relevance (par. 10, 12, 31, 33-35).  Silva further teaches determining “mean values” and “standard deviations” of the pixel and image values to more accurately determine changes within a volume of interest (par. 13-15). Further, histograms are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Vaello Panos to include the examination of volumes of interest within a detection region as discussed above for the advantage of providing an accurate and efficient imaging system configuration, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877